 504DECISIONS _OF NATIONAL LABOR RELATIONS BOARD1.The laborers employed by Pipe Linings, Inc., who are repre-sented by Laborers District Council of the Metropolitan, Area ofPhiladelphia and Vicinity, Local 57, International Hod Carriers,Building and Common Laborers Union of America, AFL-CIO, areentitled to perform the disputed work in connection with the sitedesignated as Race Street between 52d and 65th Streets, in Phila-delphia, Pennsylvania.2.Local 690, United Association of Journeymen. and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO, is not entitled, by means proscribed by Section8(b) (4) (D) of the Act, to force or require the Company to assignthe above-described disputed work to plumbers.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 690, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, shall notify the Regional Director forRegion 4, in writing, whether it will or will not refrain from forcingor requiring the Company, by means proscribed by Section 8 (b) (4)(D), to assign the work in dispute to plumbers rather than laborers.Teamsters,Chauffeurs,Warehousemen&Helpers, Local UnionNo. 631,International Brotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers of AmericaandReynolds Electricaland Engineering Co., Inc.Case No. 0O-CD-134.December 16,1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding'pursuant to Section 10(k) of the NationalLabor Relations Act, as amended, following charges filed May. 5,1964,1 and amended May 11, 1964, by Reynolds Electrical and Engi-neering Co., Inc., designated herein as REECO or the Employer,alleging that Teamsters, Chauffeurs, Warehousemen & Helpers, LocalUnion No. 631, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, designated herein as the Team-sters, had violated Section 8 (b) (4) (D) of the Act.A duly sched-uled hearing was held before Hearing Officer Melton Boyd on June 4through 25, 1964.All parties appearing were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings made at the hear-i The May 5 charge is dated April 28, 1964.150 NLRB No. 44. TEAMSTERS, CHAUFFEURS^'ETC., LOCAL UNION 631505.ing are free from prejudicial error and are hereby affirmed.TheEmployer,the Teamsters,and the International Brotherhood ofElectricalWorkers, Local 357, designated herein as the IBEW, havefiled briefs which have been duly consideredby the.Board.Upon the entire record in the case,the Board2makes the followingfindings :I.THE BUSINESSOF THE EMPLOYERREECO ' is the prime ' contractor, operating under a "cost plus afixed fee" agreement with the Atomic Energy Commission, desig-nated herein as A.E.C., to provide construction services at the A.E.C.Nevada Test Site, designated herein as N.T.S.During the 12-monthperiod immediately preceding the filing of the charges herein,REECO purchased and received at N.T.S. goods, supplies, and equip-ment valued in excess of $50,000, which were shipped to it directlyfromsourcesoutside the State of Nevada.During this same periodREECO performed services for the A.E.C. valuedin excessof $100,-000 at N.T.S. and having a substantial impact on the national de-fense.It is admitted, and we find, that REECO is engaged in com-mercewithin the meaning of the Act, and that it will effectuate thepurposesof the Act to assert jurisdiction herein.'H. THE LABOR ORGANIZATIONS INVOLVEDThe Teamstersand the IBEWare labor organizationswithin themeaningof the Act .3M. THE DISPUTEA.' The work at issueThe dispute herein involves two kinds of work. The first of theseis described in the notice of hearing as :The unloading of materials and equipment from vehicles at con-struction staging areas or area compounds within .. '. the NevadaTest Site, the checking, tallying and placement or "spotting" ofthematerials and equipment within the construction stagingareasor area compounds....We shall refer to this issue as the composite staffing dispute.2 Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Leedom, Fanning,and Brown].8Other labor organizations named in the charge as affected include: Laborers Union,Local#873; Painters Union, Local 159; Plumbing and Pipefitters,Local 525; Sheet MetalWorkers, Local 88; Iron Workers,Local#433; International Union of Operating Engi-neers, Local 12.The latter organization was granted leave to intervene at the hearing. -506DECISIONS OF NATIONAL' LABOR RELATIONS BOARDThe second area of dispute involves :The subsequent loading of materials and equipment on tovehicles at the construction staging area or area compounds anddriving such vehicles and unloading same at the point of utiliza-tion or installation of such materials or equipment.B. Evidence of conduct violative of Section8(b)(4)(D)Since 1952 when REECO became the prime construction support.contractorat' N.T.S. there have been conflicting jurisdictional claimsby theTeamsters and IBEWwithrespect to the staffing of ware-houses used exclusively for the storage of electrical supplies,and withrespect to the transportation of electrical supplies.' In 1952 in an effort to resolve these disputes RalphA. Legion,business manager of the IBEW,and WilliamF. Carter,secretary-treasurer of the Teamsters,entered into an agreement known as theCarter-Legion Agreement which was intended to incorporate andadapt a preexisting agreement between the Teamsters Internationaland the IBEW International known as the Greenbook agreement'to the special problems atN.T.S.TheCarter-Legion agreement inrelevant part provided as follows :The mutual understanding as to the interpretation of the exist-ing [Greenbook] agreement,copy of whichis attached,between-the' two International Unions was determined as follows :Paragraph #2:Crew or Line truckreferred to in this para-graph shall be loaded by Warehousemen if available,or com-posite crew,at the start of the shift,and operatedby I.B.E.W.-men.All other materials required during the shift other thanfirstloaded as above, shall be requested from the warehouse oryard and deliveredby vehicleoperated by Teamsters.It was furthermutually agreedthat a composite crew of Ware-housemen and Electricians shall work together in the warehousestoring electrical material exclusively.One to one ratio betweenthe two crafts shall be maintained as equally as possible.4This agreementin relevant part providedas follows:It is furtheragreed thatthe operators of vehiclesused for electricalconstructionwork, maintenancework, or electrical repair work-that is,when such vehicles areused for transportingman or men and/or materialto and fromjob, and said vehicle'remains atjobsite withman or men in the performance of electrical work, and theoperation of the vehicle is an integralpart of the work-such operatorcomes underthe jurisdiction of theINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS.It is understood and agreedthat the equipment operated by electricalworkers shallonly be the truck carryingthe line and maintenancecrews, tools, etc , to and fromthe job, or the emergencycar from electrical contracting shops carryingonly toolsand repairequipment for emergencywork.Operation of all deliveryequipment forthe deliveryof materialsof all character,such as poles,pipes, transformers,cables,and electricalappliances,such as refrigerators,radios, etc.,shall be thejurisdictionof theINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS. TEAMSTERS, CHAUFFEURS, ETC., LOCAL UNION 631507The record shows that from the time of its execution REECO fol-lowed the Carter-Legion agreement in making work assignments, andhas referred to and relied upon said agreement as a basis for resolv-ing conflicts which arose between the Teamsters and IBEW. Theprovisions with respect to composite staffing soon ceased to be activelyapplied, however, as the exclusive electrical warehouse was convertedin 1952 to a mixed materials warehouse where the Teamsters undis-putedly had exclusive jurisdiction.Commencing in October 1958 there was a moratorium on testingwhich continued until September 1961.Whereas prior to the mora-torium virtually all testing had been conducted in the atmosphere,all testing after the resumption in 1961 was conducted underground.Because of the change in the method of testing there developed for-ward staging and supply areas known as compounds proximate tothe points where the tests occurred.These compounds were sub-divided into segments known as craft compounds.At the electricalcompounds a practice developed of storing electrical supplies forfuture use.On April 17 or 20, 1964, Carter accompanied an A.E.C. inspectoron a tour of the testsite.At that time Carter observed electricalcompounds being used for the storage of supplies and electricians per-forming loading work at the electrical compounds.Carter advisedREECO that he considered the electrical compounds to be "exclusiveelectrical 'warehouses"within the meaning of the Carter-Legionagreement and that REECO was violating that agreement by notutilizing composite crews to perform "warehousemen's" duties at theelectrical compounds.Discussions between Carter and REECO offi-cials failed to produce any agreement with respect to the matter andon April 23 Carter told the job stewards and Teamster business rep-resentatives to inform Teamster drivers not to deliver supplies toelectrical compounds unless there. was a composite crew and/or awarehouse receiving clerk.From April 23 to 28 Teamster driversrefused to make deliveries to the electrical compounds .56The record also shows that in some instances drivers refused to deliver to the othercraft compounds.REECO claims that the Teamsters'demand that there be a receivingclerk at the compounds was not limited to the electrical compounds but encompassed theother crafts as well,and that a jurisdictional dispute exists as to these other crafts. Itappears, however,that to the extent there were refusals to deliver to the other craft com-pounds these were the result of a mixup in carryink out Carter's instructions rather thandeliberate economic action in support of a jurisdictional claim.Moreover,at the hearingallof the unions other than the IBEW where such refusals occurred entered into astipulationwith the Teamsters that there was no jurisdictional dispute between themduring the relevant period(the Plumbers did not so stipulate but there is no evidence ofany special circumstances indicating a jurisdictional dispute as to the Plumbers)Underthese circumstances we find that there is no dispute cognizable under Section 8(b) (4) (D)between the Teamsters and any craft named in the charge other than the IBEW. (Seefootnote2, supra ) 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Applicability of the statuteWhile the Teamsters do not deny that,they caused a work stoppageto I support their claims to composite staffing at the electrical com-pounds, they'contend, in effect, that there is no jurisdictional disputeunder the Act as they do not seek the reassignment of work nowbeing performed by electricians but merely that teamsters be em-ployed on an equal ratio with electricians.-It is obvious, however, that the Teamsters could not have assumedthat REECO would maintain twice the necessary work force at thecompounds.Thus, the Teamsters in making their demand for com-posite staffing must have contemplated a reduction in the existingstaff of electricians to permit an equalization of the number of team-sters and electricians.We conclude, therefore, that as a practicalmatter the Teamsters' claim for composite staffing at the electricalcompounds constituted a demand for the reassignment of work beingperformed by electricians to teamsters, and that a dispute within themeaning of Section 8(b) (4) (D) exists and the issue is properlybefore the Board for determination under Section 10(k).As to the Teamsters' claim to the work of driving delivery vehiclesfrom the compounds to the point of use, it is undisposed that theTeamsters engaged in picketing from May 12 to May 28, 1964, whenpicketing was halted by court order, to enforce their demand that theEmployer reassign the driving of such vehicles from the electricalcompounds to the point of use of the supplies.We conclude, there-fore, that a dispute within the meaning of Section 8(b) (4) (D) existswith respect to this issue and that it is properly before the Board fordetermination under Section 10(k).D. Merits of the disputeAs we stated in J. A.Jones Construction Company,6we will, pur-suant to the Supreme Court's decision inColumbia Broadcasting Sys-tem,7determine in each case presented for resolution under Section10(k) of the Act, the appropriate assignment of disputed work onlyafter taking into account and balancing all relevant factors.Thefollowing factors are asserted in support of the claims of the partiesherein.6International Association of Machinists,Lodge No. 1743 (J. A. Jones Construction Com-pany), 135 NLRB 1402.7N.L.R.B. v. Radio &Television Broadcast Engineers,Union, Local1212, et at.(Colum-bia BroadcastingSystem),364 U.S. 573. TEAMSTERS, CHAUFFEURS, ETC., LOCAL UNION 6315091.The composite staffing of the electrical compoundsThe Teamsters' claim for composite staffing of the electrical com-pounds rests solely on the Carter-Legion agreement.8The Employerand IBEW dispute the Teamsters' interpretation of the agreement.Carter-Legion provides that there shall be composite staffing only in"the warehouse storing electrical material exclusively."The recordshows that at the time Carter-Legion was adopted there existed aconventional warehouse used exclusively for the storage of electricalsupplies.There were no electrical compounds in existence at thetime.Thus, it would appear that the agreement is referring to "thewarehouse" in existence in 1952 as is argued by REECO and IBEW,rather than the electrical compounds.The record indicates that theTeamsters apparently so interpreted the agreement as they did notmake any demands for composite staffing at the electrical compoundsuntil April 1964 although the compounds had obviously been operat-ing in their present form for a substantial period prior to that date.However, even if it is assumed that the Carter-Legion agreementmay be construed as having a broader application than the ware-house which was in existence at the time of its execution, the Team-sters' claim must nonetheless fail unless it can be established that thecompounds are "warehouses" within the meaning of 'that agreement.In this respect the record shows that while supplies are stored at thecompounds,in some casesfor periods of several months, such suppliesare ordered not for the purpose of maintaining a general inventorybut in connection with the performance of some specific task.More-over, the great bulk of these supplies consists of various types ofcoaxial cable which is normally prefabricated at the compounds forinstallation at the point of use.The compounds are also used to storetools and the electricians' personal belongings.Also the compoundsare normally within a mile or so of the wellholes where the cableand other materials are installed.While such distances may be8Neither the Teamsters nor the IBEW have been certified by the Board with respect toany employees involved in the instant proceeding.Although both unions have contractswith the Employer,such contracts shed no light on the dispute as they are silent on theissue of composite staffing of the electrical compoundsWhile both the IBEW andREECO claimed that the work involved requires the skills of an electrician,the recorddoes not clearly establish the superiority of electricians over teamsters with respect to theskills involved in the. disputed work.However, because of our disposition of the Team-sters' claim on other grounds we find it unnecessary to consider the allegedly superiorskills of the electricians.We do find, however,that with respect to such factors as em-ployer, industry,or area practice,and efficiency or economy of operation,the record onbalance tends to support the Employer's assignment of the work to the electricians ratherthan the teamsters. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDviewed as substantial in the usual construction project, in view ofthe fact that the warehouses may be as many as 35 miles from thetestholes and the 1,500 square mile area of N.T.S. such distances mustbe viewed as relatively proximate under the circumstances of thiscase.Thus, we find that the electrical compounds are not ware-houses as that term was used in the Carter-Legion agreement but are,rather, in the nature of on-the-site supply dumps and/or workshops.We find, therefore, that the Carter-Legion agreement does not sup-port the Teamsters' claim to composite staffing at the compounds;and, as the Teamsters have no other basis for such claim, we concludethat there is no merit in their contention that they are entitled toany of the work being performed by the electricians at the electricalcompounds.2.The dispute over the delivery of supplies from the electricalcompounds to the point of useThe Teamsters' claim that they are entitled to drive nonwork ve-hicles transporting electrical supplies and equipment is based pri-marily on an award interpreting their contract with the Employer,9the Carter-Legion agreement, and the Employer's previous disposi-tion of an allegedly similar dispute in 1957 known as the BJYdispute.O The Teamsters relied in particular upon an awardby the A G.C.Joint ConferenceBoard interpretingthe parties' contractin connectionwith a grievance filed by theTeamsters protestingthe Employer's practiceof assigning to electriciansthe work ofoperatingvehicles used for the hauling ofsuppliesbetween thecompoundsand the pointof use.As aresult of the Teamsters'grievance a proceedingwas conductedunder theA G.C. contract between REECOand the Teamsters(the IBEW didnot participate in theproceeding)which resulted in a findingby the Joint Conference Board that the Employer'sassignmentof the workto the electricians was in conflictwith areapractice and, thereforeconstituted a violation of articleIII F of theA G.C. agreement which providedas follows:III F Duringthe life of this Agreement, no Contractor signatory hereto oron whosebehalf this Agreement has been made shall assignemployeesof anothercraft to per-form work in the classificationscovered by this Agreement contraryto the decisionsor agreements of record or established trade practice in the areaAs the SupremeCourt hasheld, an arbitrator's award in a jurisdictional dispute case isa proper considerationin a 10(k) proceeding but isnot binding upon the BoardCareyv.Westinghouse,375 U S 261, 271-272;also seeInternationalPrintingPressmen andAssistants'Union of North America,et al(JR Condon d Sons,Inc.),148 NLRB 356,footnote5We have considered the award in light of the evidenceadduced hereinTheJoint Board's finding thatREECOwas in violation of articleIII F restson an implicit as-sumptionthat an area practiceexists with respectto situations comparable to thatpresentherein.Otherthan theaward itself,however,there is no evidenceof any such practiceOnthe contrary,there isitgreat dealof evidence in the recordwith respect to area practiceswhich establishesthat thereare no construction projects of comparable,size or wherecomparable work is being performedN.T.S. presentsa unique situation.We cannotagree,therefore,in these circumstancesthat the awardcontrols the disposition of theTeamsters'claim to jurisdiction in this case over the driving of vehicles hauling electricalsupplies from the compounds to the point of use. TEAMSTERS, CHAUFFEURS, ETC., LOCAL UNION 631511Since the resumption of testing in 1961 REECO has assigned thework of driving vehicles delivering electrical supplies from the elec-trical 'compounds to the electricians.Neither the agreement with theIBEW or the Teamsters, however, contains a clear-cut assignment ofthe disputed work.10Nor has either union been certified with respectto any employees involved herein.The Carter-Legion agreement,however, which incorporates the Greenbook agreement,'1 establishesguidelines relevant to the claims of the IBEW and the Teamsters tothe disputed work. In essence, this agreement provides that jurisdic-tion over the driving of vehicles transporting supplies from pointsoutside of the jobsite to the first drop on the jobsite shall be per-formed by the Teamsters.After the first drop at or on the jobsite,the transportation of such materials as are necessary to or utilizedin the electricians' performance of their work is within the jurisdic-tion of the IBEW. The evidence on the record establishes that atall times the Teamsters, the IBEW, and REECO have applied theprovisions of the Greenbook agreement.Thus, the conflicting claimsof the Teamsters and the Electricians, with respect to the Greenbook,turn on the question of whether the compounds are part of the job-site.REECO and the IBEW contend that the compounds are partof the jobsite, while the Teamsters, as we have seen, claim that theyare electrical warehouses.We have already found that the compounds are not exclusive elec-trical warehouses; however, this does not necessarily mean that theyare part of the jobsite.The record reveals in this connection that thecompounds' as they are presently constituted have developed over theyears as the methods of testing have changed.During the period ofatmospheric testing there were no compounds such as presently exist.For the most part supplies were transported directly from the ware-house to the point of use where they were fabricated into the variouscomponents required by the job.Much of the electrical work 'wasperformed in portable shacks. Supplies could not be stored for anyperiod of time in the test area, for they would have been destroyedby the wide-range destructive effects of atmospheric testing.With the resumption of testing in 1961 when atmospheric testingwas abandoned and replaced by underground testing in tunnels andwells, primitive, unfenced compounds were developed which in factwere no more than forward supply depots.These were normallyquite close to the point of use, and it is undisputed that the elec-10 See footnote9, supra11 Seesupra.7 7 5-69 2-6 5-v o 1 150-34 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtricianstransportedsuppliesfrom these compounds to the point ofuse or the mouth of the tunnel (when this type of testing was utilized).With the development of testing in wells the compounds have be-come less transitory in nature, as the well technique permits the prep-aration and conduct of several tests contemporaneously and at rela-tively close distances to the supply point.Nevertheless, the com-pounds have not changed their basic characteristics.They continueto be utilized as forward area supply dumps for materials orderedspecifically for the performance of a particular job.Moreover, thebuildings where the electricians fabricate componentsare ineffect nomore than adaptations of the preexisting portable shacks, albeit amore sophisticated and efficient version thereof.In light of these facts we believe that the compoundsare, in essence,an integral part of the jobsite, and, therefore, under the provisionsof the Carter-Legion agreement, jurisdiction over the transportationof electrical supplies utilized by the electricians in the performanceof their work is vested in the electricians rather than the teamsters.12The Teamsters' reliance upon the Employer's resolution of theBJY dispute as a precedent supporting their claim herein is mis-placed in our opinion.13The record shows that the BJY was anarea which was utilized during the period of atmospheric testing asa supply dump and staging area. It was of necessity located manymilesfrom the point of use of the supplies.There is no evidencethat it was utilized for the prefabrication of components as are thecompounds, and it would appear that supplies were deposited forgeneraluse rather than ordered in connection with the performanceof a specific job as in the case of the compounds. Thus, for bothgeographic and functional reasons the BJY could not be consideredas part of the jobsite, and can have no relevance with respect to thedisposition of this dispute.While we do not agree with REECO and the IBEW that the dis-puted work necessarily requires the skills of electricians only andthat teamsters are not capable of performing the work, we find, how-ever, that the record supports the Employer's contention that it wouldbe more efficientand practicable for electricians rather than teamstersto perform the work.12It is not disputed that the work of delivering materials from points outside of thejobsite to the compounds or any other part of the jobsite is work performed by theTeamsters.13The BJY dispute involved a claim by the Teamsters that teamsters rather than electri-cianswere entitled to the work of operating supply delivery vehicles from the BJY tothe point of use. In that instance REECO agreed with the Teamsters'claim and assignedsuch work to teamster employees. TEAMSTERS, CHAUFFEURS, ETC., LOCAL UNION 631513E. ConeTiusions as tothe merits of the disputesOn the basis of the whole record and appraisal of the relevantconsiderations, for all of the reasons set forth above we shall deter-mine the existing jurisdictional disputes by deciding (1) that the-teamsters are not entitled to composite staffing at the electrical com-pounds but that such work is properly the work of the electricians,and (2) that electricians rather than teamsters are entitled to per-form the work of driving vehicles transporting electricalsuppliesfrom the electrical compounds to the point of use.We shall there-fore assign the disputed work to the electricians.Our present deter-mination is limited to the particular controversy which gave rise tothis proceeding. In making this determination, we are assigning thedisputed work to electrician employees represented by IBEW, butnot to IBEW or its members.'DETERMINATION OF DISPUTEUpon the basis of the foregoing and the entire record in this case,the Board makes the following Determination of Dispute pursuantto Section 10(k) of the Act:1.Electricians currently represented by International Brotherhoodof ElectricalWorkers, Local 357, are entitled to the work of unload-ing of materials and equipment from vehicles at the electrical areacompounds within the Nevada Test Site, the checking, tallying, andplacement or "spotting" of said materials and equipment within saidcompounds, and the subsequent, loading of materials and equipmenton vehicles at the said compounds and driving of such vehicles andunloading of same at the point of use or installation of said materialsand equipment.2.Teamsters, Chauffeurs, Warehousemen & Helpers, Local UnionNo. 631, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, is not and has not been lawfullyentitled to force or require Reynolds Electrical and Engineering Co.,Inc., to assign the disputed work to teamsters.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Teamsters, Chauffeurs, Warehousemen & Helpers,LocalUnion No. 631, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, shall notify theRegional Director for Region 20, in writing, whether or not it willrefrain from forcing or requiring Reynolds Electrical and Engineer-ing Co., Inc., by means proscribed by Section 8 (b) (4) (D), to assign 514DECISIONSOF NATIONALLABOR RELATIONS BOARDthe work in dispute to teamsters who are its members rather than toelectricianswho are represented by International Brotherhood ofElectricalWorkers. Local 357.Local Union No. 612,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandDeaton Truck Line,Inc.Case No. 10-CP-37. December 17, 196.DECISION AND ORDEROn July 6, 1964, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Charging Party filed ex-ceptions to the Trial Examiner's Decision and briefs in supportthereof.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint].TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter is before Trial Examiner Joseph I. Nachman, on a complaint l pur-suant to Section 10(b) of the National Labor Relations Act, as amended, hereincalled the Act, alleging that since on or about January 12, 1963, Local Union No.612, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called Respondent or the Union, violated Section 8(b)(7)(C) of the Act, by picketing for more than 30 days without a representationpetition being on file and not being then certified as the representative of Deaton'semployees, the Birmingham, Alabama, terminal and offices of Deaton Truck Line,Inc.,herein called Deaton or Company, with an object of forcing or requiringDeaton to recognize or bargain with the Union as the collective-bargaining repre-sentative of Deaton's employees, or to force or require said employees to accept orselect theUnion as their collective-bargaining representative.Respondent, byanswer, admitted the picketing, the lack of a certification, and that the picketingcontinued for more than 30 days without a representation petition being on file,but denied that its picketing had any recognition or organizational object, andaverred that its picketing was solely to protest alleged unfair labor practices on thepart of Deaton.On March 25, 1964, the parties entered into a stipulation submitting this casefor decision by a Trial Examiner to be designated by the Chief Trial Examiner,upon a record consisting of the formal documents and the transcript of evidence1 Issued February 12, 1964; based on a charge filed August 19, 1963.150 NLRB No. 40.